Opinion
Per Curiam,
This is an action for damages for personal injuries suffered by the plaintiff from a fall while in the act of alighting at a regular stop from a bus of the defendant company upon which she had been a passenger. The judge of the court below, to whom the case was tried without a jury, gave a verdict for the plaintiff in the sum of $13,000. The exceptions filed by the defendant to the verdict were duly dismissed by the court en banc and judgment entered on the verdict, from which the defendant has appealed.
The defendant did not seriously contend below, nor does it do so here, that the evidence was insufficient to warrant a finding that it was guilty of negligence.
The appellant’s complaint is rather with the quantum of the verdict which it asserts is excessive mainly for two reasons, substantially as follows: (1) the trial court erred in finding, on the testimony of the plaintiff’s medical expert, a causal connection between her fall and a gastric ulcer with which she was afflicted as diagnosed two months after the accident and (2) a portion of the cost of maintaining the plaintiff, an *205octogenarian, in a nursing home after her hospitalization for treatment of the gastric ulcer and after she had completely recovered from the effects of her injury, was not properly chargeable to the defendant.
The opinion for the court en banc cogently and adequately disposes of both of these contentions; nor does reversible error appear anywhere.
Judgment affirmed.
Mr. Justice Benjamin R. Jones took no part in the consideration or decision of this case.